687 S.E.2d 295 (2009)
STATE of North Carolina
v.
Leonzo Lencheto WHITE.
No. 353P09.
Supreme Court of North Carolina.
November 5, 2009.
M. Gordon Widenhouse, Jr., Chapel Hill, for Leonzo Lencheto White.
L. Michael Dodd, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed on the 25th of August 2009 by. Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was centered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th of November 2009."